DETAILED ACTION
Election/Restrictions
1. 	Applicant's election, without traverse, of Group II, Species I: claims 10-20 in the “Response to Restriction Requirement” filed on 11/12/2020 is acknowledged by the Examiner. Applicant's cancellation of claims 1-9 and addition of claims 21-29 in “Claims” filed on 11/12/2020 with the same reply, have been entered by Examiner. 
This office action considers claims 10-29 pending for prosecution
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	Claims 10-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Regarding claim 10, the claim(s)  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. While the claim recites the limitations “attaching a third die to the second side of the first die and to the second side of the second die, wherein a first portion of the third die extends outside a lateral extent of the first die, and a second portion of the third die extends outside a lateral extent of the second die”, neither original specification nor drawings support 
Claims 11-16 are rejected under 35 U.S.C. 112(a) because of their dependency status from claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 20130062761 A1; hereinafter Lin ‘761).
Regarding claim 21, Lin ‘761 teaches a method (see the entire document, specifically Fig. 10+; [0030+], and as cited below), comprising: 
attaching a first chip (216c; Fig. 56; see [0076, 0079]) and a second chip (216d; depicted in Fig. 56) to a first side of a carrier (200; [0073]); 
forming a first redistribution layer (RDL) (236; [0073], where 236 is a wiring layer in a molding layer; see [0022] of the “Specification” of the instant disclosure where the first RDL 103 may include conductive features (e.g. conductive lines and/or vias) formed in one or more first dielectric layers, where one or more first dielectric layers 103d of the first RDL 103 may be formed of any suitable insulating and/or polymer material (e.g. PI, PBO, BCB, epoxy, silicone, acrylates, nano-filled pheno resin, siloxane, a fluorinated polymer, polynorbornene, or the like) along a first side of the first chip (216c) facing away from the carrier (200); 
forming a second RDL (236; [0073], where 236 is a wiring layer in a molding layer; see [0022] of the “Specification” of the instant disclosure where the first RDL 103 may include conductive features (e.g. conductive lines and/or vias) formed in one or more first dielectric layers, where one or more first dielectric layers 103d of the first RDL 103 may be formed of any suitable insulating and/or polymer material (e.g. PI, PBO, BCB, epoxy, silicone, acrylates, nano-filled pheno resin, siloxane, a fluorinated polymer, polynorbornene, or the like) along a first side of the second chip (216d) facing away from the carrier (200);
attaching a third chip (216a; see [0073]) to the first RDL (236; [0073]; 236 over 216c) and the second RDL (236; [0073]; 236 over 216d), wherein after attaching the TSMP2015o188USo2Page 4 of 7third chip (216a; see [0073]), a first portion of the third chip (216a; see [0073])  is disposed within lateral extents of the first chip (216c; depicted in Fig. 56), and a second portion of the third chip (216a; see [0073]) is disposed within lateral extents of the second chip (216d; depicted in Fig. 56); 
forming a molding material ({224a,224b}; [0073]; where molding 224b encapsulates first chips ICs 216c and 216d, and the first molding compound 224a encapsulates second chip 216a, conductive via 292, and metal pillar 218a) around the first chip (216c), the second chip (216d), the third chip (216a); and 
forming a third RDL ({210,212}; Fig. 56; [0065]) over the molding material ({224a,224b}; [0073]) and electrically coupled to the third chip (216a), wherein the third chip (216a) is between the third RDL (210/212; Fig. 56; [0065]) and the first chip (216c).  
Regarding claim 22, Lin ‘761 teaches all of the features of claim 21. 
Lin ‘761 further teaches wherein the first RDL (236; [0073]; 236 over 216c; depicted in Fig. 56) and the second RDL (236; [0073]; 236 over 216d) are laterally spaced apart from each other and have a gap in between (depicted in Fig. 56), wherein the molding material ({224a,224b}; [0073]; where a part of molding 224b is in between portions of 236) extends into the gap between the first RDL (236; [0073]; 236 over 216c; depicted in Fig. 56) and the second RDL (236; [0073]; 236 over 216d).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

4.	Claims 23-25 are rejected under 35 U.S.C.103 as being unpatentable over Lin et al. (US 20130062761 A1; hereinafter Lin ‘761), in view of Lin et al. (US 20100140779 A1; hereinafter Lin ‘779). 
Regarding claim 23, Lin ‘761 teaches all of the features of claim 22. 
Lin ‘761 further teaches wherein attaching the third chip (216a; depicted in Fig. 56) comprises attaching the third chip (216a; depicted in Fig. 56) to the first RDL (236; [0073]; 236 over 216c; depicted in Fig. 56) and the second RDL (236; [0073]; 236 over 216d) (see below for “using an adhesive layer, wherein the adhesive layer contacts and extends along”) the first RDL (236; [0073]; 236 over 216c; depicted in Fig. 56), the second RDL (236; [0073]; 236 over 216d), and the molding material ({224a,224b}; [0073]; where a part of molding 224b is in between portions of 236) between the first RDL (236; [0073]; 236 over 216c; depicted in Fig. 56) and the second RDL (236; [0073]; 236 over 216d).  
As noted above, modified Lin ‘761 does not expressly teach “(wherein attaching the third chip comprises attaching the third chip to the first RDL and the second RDL) using an adhesive layer, wherein the adhesive layer contacts and extends along (the 
However, in the analogous art, Lin ‘779 teaches semiconductor package ([Abstract]), wherein (Fig. 7; [0070+]) when examining figure 7 upside down, there is a die (532; Fig. 7; [0070]) over dies (552; [0073]) with a bonding layer (542; [0071]) with adhesive properties between bottom surface of die (532) and the top surface of dies (552), where core (544) is mounted to the bonding layer and an optional RDL may be formed over a surface of core (544). 
It would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to incorporate Lin ‘779’s adhesive layer into Lin ‘761’s method, and thereby, modified Lin ‘761’s (by Lin ‘779) method will have wherein 
wherein attaching the third chip (Lin ‘761 216a; depicted in Fig. 56) comprises attaching the third chip (Lin ‘761 216a; depicted in Fig. 56) to the first RDL (Lin ‘761 236; [0073]; 236 over 216c; depicted in Fig. 56) and the second RDL (Lin ‘761 236; [0073]; 236 over 216d) using an adhesive layer (Lin ‘779 542; Fig. 7; [0071]), wherein the adhesive layer (Lin ‘779 542; Fig. 7; [0071]) contacts and extends along the first RDL (Lin ‘761 236; [0073]; 236 over 216c; depicted in Fig. 56), the second RDL (Lin ‘761 236; [0073]; 236 over 216d), and the molding material (Lin ‘761 {224a,224b}; [0073]; where a part of molding 224b is in between portions of 236) between the first RDL (Lin ‘761 236; [0073]; 236 over 216c; depicted in Fig. 56) and the second RDL (Lin ‘761 236; [0073]; 236 over 216d)
The ordinary artisan would have been motivated to modify Lin ‘761 in the manner set forth above, at least, because this inclusion provides boding layer with Lin ‘779 [0071]), which will help the structure hold together more efficiently due to its adhesive properties.
Regarding claim 24, modified Lin ‘761 (by Lin ‘779) teaches all of the features of claim 23. 
Lin ‘761 further comprising, before forming the molding material ({224a,224b}; Fig. 56 in view of Fig. 55; [0073], before forming 224b), forming first conductive pillars (292; as depicted in Fig. 56; see [0073]) over the first RDL (236; [0073]; 236 over 216c; depicted in Fig. 56) and laterally separated from the third chip (216a), wherein after forming the third RDL ({210,212}; Fig. 56; [0065]), the first conductive pillars (292; as depicted in Fig. 56; see [0073]) extend from the third RDL ({210,212}; Fig. 56; [0065]) to the first RDL (236; [0073]; 236 over 216c; depicted in Fig. 56).  
Regarding claim 25, modified Lin ‘761 (by Lin ‘779) teaches all of the features of claim 24. 
Lin ‘761 further comprising, before forming the molding material ({224a,224b}; Fig. 56 in view of Fig. 55; [0073], before forming 224b), forming first conductive pillars (292; as depicted in Fig. 56; see [0073]) over the second RDL (236; [0073]; 236 over 216d; depicted in Fig. 56) and laterally separated from the third chip (216a), wherein after forming the third RDL ({210,212}; Fig. 56; [0065]), the first conductive pillars (292; as depicted in Fig. 56; see [0073]) extend from the third RDL ({210,212}; Fig. 56; [0065]) to the second RDL (236; [0073]; 236 over 216d; depicted in Fig. 56).  
5.	Claim 26 is rejected under 35 U.S.C.103 as being unpatentable over Lin et al. (US 20130062761 A1; hereinafter Lin ‘761), in view of Lin et al. (US 20100140779 A1; Lin ‘779), further in view of Yu et al. (US 20140203429 A1; hereinafter Yu ‘429). 
Regarding claim 26, modified Lin ‘761 (by Lin ‘779) teaches all of the features of claim 25. 
Lin ‘761 further teaches wherein the third chip (216a; see [0073]) has third conductive pillars (218a; see Fig. 55; [0075]) at a first side of the third chip (216a; see [0073]) facing away from the first chip (216c), wherein the method further comprises, before forming the third RDL ({210,212}; Fig. 56; [0065]), (see below for “performing a planarization process to achieve a level TSMP2015o188USo2Page 5 of 7surface between”) the first conductive pillars (292; as depicted in Fig. 56; see [0073]), the second conductive pillars (292; as depicted in Fig. 56; see [0073]), the third conductive pillars (218a; see Fig. 55; [0075]), and the molding material ({224a,224b}; [0073]).  
As noted above, Lin ‘761 does not expressly teach “(wherein the third chip has third conductive pillars at a first side of the third chip facing away from the first chip, wherein the method further comprises, before forming the third RDL), performing a planarization process to achieve a level TSMP2015o188USo2Page 5 of 7surface between (the first conductive pillars, the second conductive pillars, the third conductive pillars, and the molding material)”.
However, in the analogous art, Yu ‘429 teaches a fan-out package structure and methods for forming the same ([Title]), wherein (Fig. 3+; [0013]) a molding material (40; Fig. 3; [0013]) is dispensed and molded on device die (24) and die stacks (124) and (224). Molding material (40) fills the gaps between device die (24) and die stacks (124) and (224), and may be in contact with adhesive layer (22). Furthermore, molding material (40) may be filled into the gaps between metal pillars (26). Furthermore, a 40), until metal pillars (26) are exposed.
It would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to incorporate Yu ‘429’s planarization step into modified Lin ‘761’s (by Lin ‘779) method, and thereby, modified Lin ‘761’s (by Lin ‘779and Yu ‘429) method will have wherein the third chip (Lin ‘761 216a; see [0073]) has third conductive pillars (Lin ‘761218a; see Fig. 55; [0075]) at a first side of the third chip (Lin ‘761 216a; see [0073]) facing away from the first chip (Lin ‘761 216c), wherein the method further comprises, before forming the third RDL (Lin ‘761 {210,212}; Fig. 56; [0065]), performing a planarization process (Yu Fig. 4; [0014])  to achieve a level TSMP2015o188USo2Page 5 of 7surface (Yu Fig. 4; [0014]) between the first conductive pillars (Lin ‘761 292; as depicted in Fig. 56; see [0073]), the second conductive pillars (Lin ‘761 292; as depicted in Fig. 56; see [0073]), the third conductive pillars (Lin ‘761 218a; see Fig. 55; [0075]), and the molding material (Lin ‘761 {224a,224b}; [0073])
The ordinary artisan would have been motivated to modify Lin ‘761 in the manner set forth above, at least, because this inclusion provides a chemical mechanical polish (CMP) to a molding material where the top levels of the molding and metal pillars are level, which allows for a more efficient manner to attach redistribution lines to the metal pillars (Yu ‘429 [0014-0015]).
6.	Claims 27 and 29 are rejected under 35 U.S.C.103 as being unpatentable over Lin et al. (US 20130062761 A1; hereinafter Lin ‘761), in view of Yu et al. (US 20140203429 A1; hereinafter Yu ‘429). 
Regarding claim 27, Lin ‘761 teaches all of the features of claim 21. 
Lin ‘761 further comprising: removing the carrier (200; see Fig. 57 in view of Fig. 56) after forming the third RDL ({210,212}; Fig. 56; [0065]); and
(see below for “attaching a heat sink to”) the first chip (216c; Fig. 56; see [0076, 0079]) and to the second chip (216d; Fig. 56; see [0076, 0079]), (see below for “wherein after attaching the heat sink”), the first chip (216c; Fig. 56) and the second chip (216d; Fig. 56) are between (see below for “the heat sink”) and the third chip (216a; Fig. 56).  
However, in the analogous art, Yu ‘429 teaches a fan-out package structure and methods for forming the same ([Title]), wherein (Fig. 6+; [0017]) carrier (20; Fig. 6; [0017]) is detached from package (48). Adhesive layer (22) is then removed. When adhesive layer (22) is formed of the UV glue, adhesive layer (22) may be exposed to UV light, so that adhesive layer (22) loses adhesion, and hence carrier (20)and adhesive layer (22) can be removed from package (48), where die stacks (124; [0010]) and (224) may include Dynamic Random Access Memory (DRAM) dies, Static Random Access Memory (SRAM) dies, or memory dies formed of other types of memories. In figure 8, the back surface of package (48; [0020]) is attached to heat spreader (54). In some embodiments, thermal tape (or Thermal Interface Material (TIM)) (56), which has a thermal conductivity higher than the thermal conductivity of typical glues, is used to attach heat spreader (54; Fig. 8) to package (48). Accordingly, the heat generated in device die (24) and device stacks (124) and (224) may be dissipated to heat spreader (54).
It would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to incorporate Yu ‘429’s heat sink into Lin ‘761’s method, Lin ‘761’s (by Yu ‘429) method will have attaching a heat sink (Yu 54; Fig. 8; [0020]) to the first chip (Lin ‘761 216c; Fig. 56; see [0076, 0079]) and to the second chip (Lin ‘761 216d; Fig. 56; see [0076, 0079]), wherein after attaching the heat sink (Yu 54; Fig. 8; [0020]), the firs chip (Lin ‘761 216c; Fig. 56) and the second chip (Lin ‘761 216d; Fig. 56) are between the heat sink (Yu 54; Fig. 8; [0020]) and the third chip (Lin ‘761  216a; Fig. 56)
The ordinary artisan would have been motivated to modify Lin ‘761 in the manner set forth above, at least, because this inclusion provides a heat spreader that will help dissipate heat generated in the device package  (Yu ‘429 [0020]).
Regarding claim 29, modified Lin ‘761 (by Yu ‘429) teaches all of the features of claim 27. 
Lin ‘761 further comprising, before removing the carrier (200; Fig. 57; [0068]), forming conductive connectors (228; Fig. 57; [0068]) over and electrically coupled to the third RDL ({210,212}), wherein the third RDL ({210,212}) is between the conductive connectors (228; Fig. 57; [0068]) and the molding material ({224a,224b}; [0073]).
7.	Claim 28 is rejected under 35 U.S.C.103 as being unpatentable over Lin et al. (US 20130062761 A1; hereinafter Lin ‘761), in view of Yu et al. (US 20140203429 A1; hereinafter Yu ‘429), in view of the following statement. 
Regarding claim 28, modified Lin ‘761 (by Yu ‘429) teaches all of the features of claim 27. 
Modified Lin ‘761 (by Yu ‘429) further teaches wherein the heat sink (Yu 54; Fig. 8; [0020]) is formed to extends continuously from the first chip (Lin ‘761 216c; Fig. 56) to the second chip (Lin ‘761 216d; Fig. 56), (see below for “wherein a third width of”) Yu 54; Fig. 8; [0020]) (see below for “is larger than a sum of a first width of”) the first chip (Lin ‘761 216c; Fig. 56) and (see below for “a second width of”) the second chip (Lin ‘761 216d; Fig. 56).  
As noted above, modified Lin ‘761 (by Yu ‘429) does not expressly disclose “(wherein the heat sink is formed to extends continuously from the first chip to the second chip), wherein a third width of (the heat sink) is larger than a sum of a first width of (the first chip and) a second width of (the second chip)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the heat sink is formed to extends continuously from the first chip to the second chip, wherein a third width of the heat sink is larger than a sum of a first width of the first chip and a second width of the second chip” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the heat sink is formed to extends continuously from the first chip to the second chip, wherein a third width of the heat sink is larger than a sum of a first width of the first chip and a second width of the second chip). Also, the Applicant has not shown that “wherein the heat sink is formed to extends continuously from the first chip to the second chip, wherein a third width of the heat sink is larger than a sum of a first width of the first chip and a second width of the second chip” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, no rationale is given that the invention will not function without “wherein the heat sink is formed to extends continuously from the first chip to the second chip, wherein a third width of the heat sink is larger than a sum of a first width of the first chip and a second width of the second chip”. Thus, the claimed “wherein the heat sink is a third width of the heat sink is larger than a sum of a first width of the first chip and a second width of the second chip” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the heat sink is formed to extends continuously from the first chip to the second chip, wherein a third width of the heat sink is larger than a sum of a first width of the first chip and a second width of the second chip” is significant, and “wherein the heat sink is formed to extends continuously from the first chip to the second chip, wherein a third width of the heat sink is larger than a sum of a first width of the first chip and a second width of the second chip” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein wherein the heat sink is formed to extends continuously from the first chip to the second chip, wherein a third width of the heat sink is larger than a sum of a first width of the first chip and a second width of the second chip” is not patentable over modified Lin ‘761 (by Yu ‘429).
s 17-19 are rejected under 35 U.S.C.103 as being unpatentable over Bolken et al. (US 20070145556 A1; hereinafter Bolken), in view of Lin et al. (US 20130062761 A1; hereinafter Lin ‘761). 
Regarding claim 17, Bolken teaches a method (see the entire document, specifically Fig. 2+; [0014+], and as cited below), comprising: 
placing a first die (30; Fig. 2; [0019]) and a second die (32; [0019]) over a carrier (34; [0020]) such that the first die (30) and the second die (32) are laterally adjacent to each other; 
forming a first conductive pillar (62; Fig. 6; [0029]) over a first contact pad (see [0021], where conductive pads of die 30 are connected to conductive elements, where the conductive elements are layer 38) of the first die (30); 
forming a second conductive pillar (62; Fig. 6; [0029]) over a second contact pad (see [0021], where conductive pads of die 32 are connected to conductive elements, where the conductive elements are layer 38) of the second die (32); 
after placing the first die (30; Fig. 2; [0019]) and the second die (32; [0019]), attaching a third die (66; Fig. 7; [0030]) to an upper surface of the first die (30) and an upper surface of the second die (32) that face away from the carrier (34), the first die (30) and the second die (32) extending beyond a lateral extent of the third die (66), a first portion of the third die (66; Fig. 7; [0029-0030]; where device 66 is disposed on conductive material 64, conductive material 64 is disposed on conductive trace 58, and conductive trace 58 is coupled to dice 30 and 32 via the conductive material 62) being attached to the first die (30), a second portion of the third die (66; Fig. 7; [0029-0030]; where device 66 is disposed on conductive material 64, conductive material 64 is disposed on conductive trace 58, and conductive trace 58 is coupled to dice 30 and 32 via the conductive material 62) being attached to the second TSMP2015o188USo2Page 3 of 7die (32), the third die (66; Fig. 7; [0030]) being laterally adjacent to the first conductive pillar (62).
But, Bolken does not expressly disclose “embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding material after the attaching; and forming a first redistribution layer (RDL) over the molding material, the first RDL being electrically coupled to the first conductive pillar, the second conductive pillar, the first die, the second die, and the third die”.  
However, in the analogous art, Lin ‘761 teaches packaging methods and structures for semiconductor devices ([Abstract]), wherein (Fig. 10+; [0030+]) a first and second molding compound ({224a,224b}; Fig. 56; [0073]; where molding 224b encapsulates first chips ICs 216c and 216d, and the first molding compound 224a encapsulates second chip 216a, conductive via 292, and metal pillar 218a) around IC (216c), IC (216d), IC (216a), and conductive vias (292). And a wiring and insulation layer ({212,210}; Fig. 56; [0070]; also termed RDL 204) is formed over the first and second molding compound ({224a,224b}; Fig. 56; [0073]) and is connected to IC (216c), IC (216d), IC (216a), and conductive vias (292).
It would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to incorporate Lin ‘761’s molding structure and RDL structure into Bolken’s method, and thereby, modified Bolken’s (by Lin ‘761) method will have wherein
embedding (Lin ‘761 {224a,224b}; [0073]; where molding 224b encapsulates first chips ICs 216c and 216d, and the first molding compound 224a encapsulates second chip 216a, conductive via 292, and metal pillar 218a)  the first die (Bolken 30; Fig. 2; [0019]), the second die (Bolken 32; Fig. 2; [0019]), the third die (Bolken 66; Fig. 7; [0030]), the first conductive pillar (Bolken 62; Fig. 6; [0029]), and the second conductive pillar (Bolken 62; Fig. 6; [0029])  in a molding material (Lin ‘761 {224a,224b}; [0073]; where molding 224b encapsulates first chips ICs 216c and 216d, and the first molding compound 224a encapsulates second chip 216a, conductive via 292, and metal pillar 218a) after the attaching (Bolken see Fig. 2; [0019]); and 
forming a first redistribution layer (RDL) (Lin ‘761 {212,210}; Fig. 56; [0070]; also termed RDL 204)over the molding material (Lin ‘761 {224a,224b}; [0073]), the first RDL (Lin ‘761 {212,210}; Fig. 56; [0070]; also termed RDL 204) being electrically coupled to the first conductive pillar (Bolken 62; Fig. 6; [0029]), the second conductive pillar (Bolken 62; Fig. 6; [0029]), the first die (Bolken 30; Fig. 2; [0019]), the second die (Bolken 32; Fig. 2; [0019]), and the third die (Bolken 66; Fig. 7; [0030]).
The ordinary artisan would have been motivated to modify Bolken in the manner set forth above, at least, because this inclusion provides a molding compound (Lin ‘761 [0073]), that will help protect the dice and devices, and an RDL layer that connects the devices to one another and also provides external connections (Lin ‘761 [0070, 0072]), which allows for the device to increase in functionality and also provides the ability of the device to be connected to external structures.
Regarding claim 18, modified Bolken (by Lin ‘761) teaches all of the features of claim 17. 
Modified Bolken (by Lin ‘761) further teaches wherein attaching the third die (Bolken 66; Fig. 7; [0030]) comprises attaching a backside of the third die (Bolken 66; Bolken 30; Fig. 7) and the second die (Bolken 32; Fig. 7), wherein after attaching the third die (Bolken 66; Fig. 7; [0030]), the third die (Bolken 66; Fig. 7; [0030]) (see below for “is directly over a third contact pad of”) the first die (Bolken 30; Fig. 7) and (see below for “directly over a fourth contact pad of”) the second die (Bolken 32; Fig. 7).
But, Bolken does not expressly disclose “embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding material after the attaching; and forming a first redistribution layer (RDL) over the molding material, the first RDL being electrically coupled to the first conductive pillar, the second conductive pillar, the first die, the second die, and the third die”.  
However, in the another embodiment, Lin ‘761 teaches packaging methods and structures for semiconductor devices ([Abstract]), wherein (Fig. 10+; [0030+]) IC (116a; Fig. 20; [0046]) directly over pad (122c; [0035]) of IC (116c) and pad (122b; [0035]) of IC (116b).
It would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to incorporate Lin ‘761’s IC and pad layout into Bolken’s method, and thereby, modified Bolken’s (by Lin ‘761) method will have wherein 
attaching the third die (Bolken 66; Fig. 7; [0030] in view of Lin ‘761 116a; Fig. 20; [0046]) comprises attaching a backside of the third die (Bolken 66; Fig. 7; [0030] in view of Lin ‘761 116a; Fig. 20; [0046]) to the first die (Bolken 30; Fig. 7 in view of Lin ‘761 116c; Fig. 20; [0046]) and the second die (Bolken 32; Fig. 7 in view of Lin ‘761 116b; Fig. 20; [0046]), wherein after attaching the third die (Bolken 66; Fig. 7; [0030] in view of Lin ‘761 116a; Fig. 20; [0046]), the third die (Bolken 66; Fig. 7; [0030] in view of Lin ‘761 116a; Fig. 20; [0046]) is directly over a third contact pad (in view of Lin ‘761 122c; Fig. 20; [0035]) of the first die (Bolken 30; Fig. 7 in view of Lin ‘761 116c; Fig. 20; [0046]) and directly over a fourth contact pad (in view of Lin ‘761 122b; Fig. 20; [0035]) of the second die (Bolken 32; Fig. 7 in view of Lin ‘761 116b; Fig. 20; [0046])
The ordinary artisan would have been motivated to modify Bolken in the manner set forth above, at least, because this inclusion provides a multi-chip package where the integrated circuits are stacked vertically, and may advantageously may comprise a system in package (SiP) (Lin ‘761 [0046]), and allows for a more compact design structure.
Regarding claim 19, modified Bolken (by Lin ‘761) teaches all of the features of claim 17. 
Modified Bolken (by Lin ‘761) further comprising: before forming the first conductive pillar (Bolken 62; Fig. 6; [0029]), forming a second RDL (Bolken 44; Fig. 5; [0025-0027]) over the upper surface of the first die (Bolken 30; Fig. 5), the second RDL (Bolken 44; Fig. 5; [0025-0027]; section of 44 over 30) electrically coupled to the first contact pad (Bolken see [0021], where conductive pads of die 30 are connected to conductive elements, where the conductive elements are layer 38) of the first die Bolken 30; Fig. 5); and before forming the second conductive pillar (Bolken 62; Fig. 6; [0029]), forming a third RDL (Bolken 44; Fig. 5; [0025-0027]) over the upper surface of the second die (Bolken 32; Fig. 5), the third RDL (Bolken 44; Fig. 5; [0025-0027]; section of 44 over 32) electrically coupled to the second contact pad (Bolken see [0021], where conductive pads of die 32 are connected to conductive elements, where the conductive elements are layer 38) of the second die (Bolken 32; Fig. 5).  
20 is rejected under 35 U.S.C.103 as being unpatentable over Bolken et al. (US 20070145556 A1; hereinafter Bolken), in view of Lin et al. (US 20130062761 A1; hereinafter Lin ‘761), over the following statement. 
Regarding claim 20, modified Bolken (by Lin ‘761) teaches all of the features of claim 19. 
Modified Bolken (by Lin ‘761) further teaches wherein the second RDL (Bolken 44; Fig. 5; [0025-0027]; section of 44 over 30) (see below for “has a same width as”) the first die (Bolken 30; Fig. 5), and the third RDL (Bolken 44; Fig. 5; [0025-0027]; section of 44 over 32)  (see below for “has a same width as”) the second die (Bolken 30; Fig. 5), wherein the second RDL (Bolken 44; Fig. 5; [0025-0027]; section of 44 over 30) is spaced apart from the third RDL (Bolken 44; Fig. 5; [0025-0027]; section of 44 over 32).  
As noted above, modified Bolken (by Lin ‘761) does not expressly disclose “(wherein the second RDL) has a same width as (the first die, and the third RDL) has a same width as (the second die, wherein the second RDL is spaced apart from the third RDL)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the second RDL has a same width as the first die, and the third RDL has a same width as the second die, wherein the second RDL is spaced apart from the third RDL” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein wherein the second RDL has a same width as the first die, and the third RDL has a same width as the second die, wherein the second RDL is spaced apart from the third RDL). Also, the Applicant has not shown that has a same width as the first die, and the third RDL has a same width as the second die, wherein the second RDL is spaced apart from the third RDL” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, no rationale is given that the invention will not function without “wherein the second RDL has a same width as the first die, and the third RDL has a same width as the second die, wherein the second RDL is spaced apart from the third RDL”. Thus, the claimed “wherein the second RDL has a same width as the first die, and the third RDL has a same width as the second die, wherein the second RDL is spaced apart from the third RDL” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the second RDL has a same width as the first die, and the third RDL has a same width as the second die, wherein the second RDL is spaced apart from the third RDL” is significant, and “wherein the second RDL has a same width as the first die, and the third RDL has a same width as the second die, wherein the second RDL is spaced apart from the third RDL” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) has a same width as the first die, and the third RDL has a same width as the second die, wherein the second RDL is spaced apart from the third RDL” is not patentable over modified Bolken (by Lin ‘761).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898